Motion granted to the extent of permitting the appeal to be heard at the foot of the November 1962 Term Calendar of this court, on condition that the appellant procures the record .on appeal and appellant’s points to be served and filed on or before October 25,1962, with notice of argument for the November 1962 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before November 9, 1962. Reply points, if any, are to be served and filed on or before November 14, 1962. Concur — Botein, P. J., Breitel, Yalente, McNally and Eager, JJ.